Citation Nr: 1020643	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to March 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral sensorineural hearing loss, and assigned a 10 
percent evaluation.  

A February 2010 rating decision assigned a 20 percent 
evaluation.  The Veteran continues to appeal for a higher 
rating for this disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA audiometric examination in July 2009, the average 
right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz was 68 
decibels and right ear speech recognition ability was 78 
percent (Level IV).

2.  On VA audiometric examination in July 2009, the average 
left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz was 73 
decibels and left ear speech recognition ability was 64 
percent (Level VII).


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral sensorineural hearing 
loss is more disabling than currently evaluated because he 
must use hearing aids, and he does not hear what people are 
saying.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
a veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of service-
connected disability is deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate the Veteran for times since 
filing his original claim when the disability may have been 
more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, DCs 6100-6110.

In addition to the general criteria, based upon research, VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment to provide the Veteran a higher rating.  However, 
these two circumstances are not present in this case.  38 
C.F.R. § 4.86.

The application of these tables to the results of the hearing 
evaluations is a very "mechanical" (i.e., nondiscretionary) 
process.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The results of a July 2007 VA audiological evaluation are as 
follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
60
80
80
64
88
LEFT
35
70
85
95
71
74

The results of a July 2009 VA audiological evaluation are as 
follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
70
80
85
68
78
LEFT
50
70
80
90
73
64

The findings from the July 2009 VA audiological evaluation, 
which demonstrated the highest level of hearing loss during 
the current appeal period, will be used for calculating the 
Veteran's disability evaluation.  Using Table VI, the 
examination revealed level IV hearing in the right ear and 
level VII hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 20 percent.  
38 C.F.R. § 4.85, DC 6100.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating, otherwise, the schedular evaluation is 
adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  

The Veteran has not required hospitalization due to the 
service-connected disability, and marked interference of 
employment has not been shown.  None of the evidence reflects 
that his bilateral sensorineural hearing loss affects his 
daily life in an unusual or exceptional way.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The rating criteria 
reasonably describe his disability level and symptomatology.  
Therefore, the disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has 
not alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded him examinations, and 
obtained medical opinions as to the etiology and severity of 
the disability.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the claims file; and he has not contended otherwise.  Thus, 
VA has substantially complied with the notice and assistance 
requirements and he is not prejudiced by a decision on the 
claim at this time.




ORDER

A rating in excess of 20 percent for bilateral sensorineural 
hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


